Citation Nr: 0014829	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-25 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
November 1945.  He died in July 1996, and the appellant is 
his widow.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1996 RO decision which denied service 
connection for the cause of the veteran's death.  A Board 
hearing was requested and scheduled, but the appellant failed 
to report for such hearing.


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1941 to 
November 1945.  He died in July 1996.  During his lifetime, 
the veteran's only service-connected disability was chronic 
right ankle strain with residual osteoporosis, rated 10 
percent disabling.  The veteran was in receipt of a non-
service-connected disability pension. 

The veteran's service medical records are negative for 
pertinent abnormalities.

At a November 1946 VA examination, the veteran's respiratory 
system was clinically normal.

At a February 1975 VA examination, the veteran's respiratory 
system was normal.  A report of a February 1975 chest X-ray 
study showed that the lungs were clear.

A VA hospital discharge summary dated in April 1975 shows 
that the veteran was treated for complaints of dizziness; a 
chest X-ray study was unremarkable.

Post-service medical records are negative for a respiratory 
disorder until the 1990s.

VA medical records dated from June 1994 to May 1996 reflect 
that the veteran was an inpatient of the nursing home care 
unit and was treated for multiple complaints.  The examiner 
noted that the veteran had been an inpatient of the long term 
psychiatry unit from January 1992 to 1994.  The examiner 
noted that the veteran had a prior medical history pertinent 
for a complete heart block with permanent pacemaker, severe 
nerve deafness, dysthymic disorder with depression, history 
of alcohol abuse for more than thirty years, chronic 
obstructive pulmonary disease (COPD), carotid artery disease, 
vascular headaches with cerebellar degeneration, questionable 
peptic ulcer disease, inactive, status post right carotid 
enterectomy, history of osteoarthritis with disc disease, and 
peripheral neuropathy.  The examiner noted that the veteran 
had a one to two pack per day history of tobacco use for more 
than twenty years.  The discharge diagnoses were chronic 
depression, COPD with respiratory failure, peripheral 
vascular disease with gangrene of the toes of the left foot, 
peripheral neuropathy of the upper and lower extremities, 
atherosclerotic heart disease, permanent pacemaker for 
complete bundle branch block, right, acute gastroenteritis, 
osteoarthritis, bilateral sensorineural hearing loss, 
cardiomegaly, enlarged prostate, and history of alcohol 
abuse.

A VA hospital discharge summary dated in March 1996 shows 
that the veteran was transferred from the nursing home care 
unit after developing a rapid onset of shortness of breath 
with purulent sputum and cough within the past day.  On 
admission, the examiner noted that the veteran had a past 
medical history significant for COPD, and recurrent 
tracheobronchitis causing COPD exacerbations.  The veteran 
was treated with antibiotics, and discharged after ten days.  
The discharge diagnoses were hypoxic respiratory failure, 
COPD exacerbation, tracheobronchitis, rule out pneumonia, 
dizziness, history of coronary artery disease, history of 
transvenous pacemaker, permanent, peripheral neuropathy, 
secondary to alcohol abuse, chronic left foot venous stasis 
ulcer, and depression.

VA medical records dated from May 1996 to July 1996 reflect 
treatment for a variety of conditions, including shortness of 
breath.  Such records are negative for treatment of the 
service-connected right ankle strain with residual 
osteoporosis.  The examiner noted that the veteran had 
recently been treated for pneumonia and severe peripheral 
vascular disease which necessitated the amputation of a 
gangrenous left middle toe.  The examiner noted that the 
veteran was a heavy smoker and had a history of alcohol abuse 
until five years previously.  The veteran was treated for 
shortness of breath with periods of respiratory distress, and 
for anxiety.  He remained fairly stable until July 19, 1996, 
when he developed severe shortness of breath which did not 
improve with treatment.  He received aggressive treatment for 
an exacerbation of COPD, but did not respond well to 
treatment.  On July [redacted], 1996, the veteran was found 
unresponsive, without respirations or pulse, and was 
pronounced dead.  An autopsy was not performed.  The 
discharge diagnoses were respiratory failure, exacerbation of 
COPD, pulmonary edema, severe COPD, oxygen dependence, 
depression and anxiety, severe nerve deafness, severe 
peripheral vascular disease with necrotic distal lower 
extremities, amputation of the third left toe, a permanent 
pacemaker for cardiac arrhythmias and syncope, hypertension, 
an edentulous mouth, a back injury, alcohol abuse, mild 
pacific aortic stenosis, microanular calcification, left 
ventricle dysfunction, old cerebrovascular accident, and non-
U-wave myocardial infarction (coronary artery disease). 

The veteran's death certificate indicates that he died at the 
Lyons VAMC on July [redacted], 1996.  The immediate cause of death 
was listed as respiratory failure, due to or as a consequence 
of an exacerbation of COPD.  There were no other causes of 
death listed.  An autopsy was not performed. 

In September 1996, the appellant submitted a claim for 
service connection for the cause of the veteran's death.

By a letter dated in February 1997, the appellant asserted 
that on discharge from military service, the veteran had 
partial paralysis of the nerves of his foot and leg, and 
suffered from such condition for the rest of his life, and 
that he subsequently developed poor circulation in his leg 
and foot.

By a statement dated in July 1997, the appellant reiterated 
many of her assertions.  She stated that around April 1995, 
the blood circulation in the veteran's toes worsened, and he 
was confined to a wheel chair.  She enclosed photocopies of 
handwritten hospital notes to the veteran (who was deaf) 
regarding his poor circulation and a recommendation for 
amputation of his legs.  She asserted that such evidence 
demonstrated that the veteran's service-connected disability 
was a contributory cause of his death.




II.  Analysis

The appellant essentially contends that the veteran's 
service-connected chronic right ankle strain with residual 
osteoporosis was related to bilateral circulatory problems of 
the veteran's legs, noted during his terminal 
hospitalization, and that such circulatory problems 
contributed to his death.
 
To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim, for service connection for the cause of the 
veteran's death, is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied. Id.

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service- 
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The file shows that during the veteran's lifetime, his only 
established service-connected disability was chronic right 
ankle strain with residual osteoporosis.  The medical 
evidence does not reflect that this disorder caused or 
contributed to the veteran's death.  Nor is there medical 
evidence that the service-connected right ankle condition led 
to circulatory problems which were present when the veteran 
died. 

The veteran's service medical records from his period of 
active military service (1941-1945) are negative for the 
medical conditions which were present at his death in 1996, 
including COPD which was the underlying cause of death, and 
such conditions were not shown for decades after service.  
The first medical evidence of a diagnosis of a pulmonary 
disorder is dated in the 1990s, when the veteran was treated 
for COPD at a VA nursing home care unit.  Subsequent VA 
medical records reflect ongoing treatment for COPD as well as 
multiple other serious medical conditions, including 
peripheral neuropathy of the upper and lower extremities.  
The veteran was hospitalized in March 1996 for an 
exacerbation of COPD, and was hospitalized for shortness of 
breath in May 1996.  Doctors noted that he had multiple 
medical problems, including peripheral vascular disease which 
necessitated the amputation of a gangrenous left middle toe.  
In late July 1996, the veteran was treated for an 
exacerbation of COPD, but did not respond well to treatment, 
and died on July [redacted], 1996.  The discharge diagnoses were 
respiratory failure, exacerbation of COPD, pulmonary edema, 
severe COPD, oxygen dependence, depression and anxiety, 
severe nerve deafness, severe peripheral vascular disease 
with necrotic distal lower extremities, amputation of the 
third left toe, a permanent pacemaker for cardiac arrhythmias 
and syncope, hypertension, an edentulous mouth, a back 
injury, alcohol abuse, mild pacific aortic stenosis, 
microanular calcification, left ventricle dysfunction, old 
cerebrovascular accident, and non-U-wave myocardial 
infarction (coronary artery disease).  The veteran's death 
certificate reveals that the immediate cause of death was 
respiratory failure, due to or as a consequence of an 
exacerbation of COPD.  No other causes of death were listed.

No competent medical evidence has been submitted to show that 
the veteran's established service-connected condition, right 
ankle strain with residual osteoporosis, caused or 
contributed to his death.  No competent medical evidence has 
been submitted to show that the COPD (the underlying cause of 
death), or any of the other severe ailments which existed at 
the time of death (assuming they were contributory causes of 
death), are linked to service or to the established service-
connected right ankle disability.  In short, there is no 
competent medical evidence of causality as required for a 
well-grounded claim for service connection for the cause of 
death.  Ruiz, supra; Johnson, supra.  Statements by the 
appellant on such matters do not constitute competent medical 
evidence, since she is a layman and has no competence to give 
a medical opinion on diagnosis or etiology of a disorder.  
Grottveit, supra.

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

